Citation Nr: 1811872	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  14-33 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for central serous retinopathy (CSR) with residuals.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

K. Kleponis, Associate Counsel


INTRODUCTION

The appellant served on active duty in the United States Air Force from June 1986 to May 2007.  

This case comes before the Board of Veteran's Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans' Affairs (VA) Regional Office (RO) in Roanoke, Virginia.


FINDING OF FACT

The appellant's current CSR with residuals had its inception during his active service.


CONCLUSION OF LAW

The criteria for service connection for CSR with residuals have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C. § 5103 (2012); 38 C.F.R. § 3.159(b)(1) (2017).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).  In light of the favorable disposition below, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error with respect to the issue adjudicated in this decision.

Applicable Law

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty from active military, naval, or air service.  38 U.S.C. § 1110.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that which is pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

The standard of proof to be applied in a decision on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. §5107(b); see also 38 C.F.R. §§ 3.102; 4.3.  "This unique standard of proof is in keeping with the high esteem in which our nation holds those who have served in the Armed Services.  It is in recognition of our debt to our veterans that society has through legislation taken upon itself the risk of error when, in determining whether a veteran is entitled to benefits, there is an 'approximate balance of positive and negative evidence.'  By tradition and by statute, the benefit of the doubt belongs to the veteran."  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Analysis

The appellant contends that his recurring CSR was first incurred in active service.  In general, to establish service connection, a Veteran must show  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).

As a preliminary matter, the appellant's service treatment records confirm that he was first diagnosed as having CSR while on active duty.

Regarding whether the appellant has a current diagnosis of CSR, the record contains conflicting medical evidence.  The appellant attended a VA examination in November 2009 that found that his in-service CSR had resolved, and that he did not have a current disability.  There was a note in the appellant's November 2009 examination that the condition caused intermittent symptoms that had been recurring for an 18 year period and that the most recent recurrence had been 8 months prior to the examination, but that there was no current pathology.

However, in February 2013 the appellant submitted a letter from his private ophthalmologist which states that the appellant had been undergoing treatment for CSR since September 2012.  The appellant also underwent a VA examination in August 2014 which found him to have CSR.  Further, in June 2017, the appellant submitted, with a waiver of review by the Agency of Original Jurisdiction (AOJ), treatment records from his private ophthalmologist also finding him to have residuals of CSR and chronic symptoms of CSR.

In Nieves-Rodriguez v. Peake, the U.S. Court of Appeals for Veterans Claims (Court) held that the rules on expert witness testimony delineated in the Federal Rules of Evidence provide "important, guiding factors to be used by the Board in evaluating the probative value of medical opinion evidence."  22 Vet. App. 295, 302 (2008).  The first factor to be considered in determining probative value of a medical opinion is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Nieves-Rodriguez, 22 Vet. App. at 303-04.  

The second factor involves consideration of whether the medical expert provided a fully articulated opinion.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of a medical opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

After weighing the medical evidence, the Board finds that the most probative evidence of record is sufficient to establish that the appellant currently has CSR with residuals.  All the provided opinions were offered by professionals competent to provide a diagnosis of CSR.  The Board, however, affords significant probative weight to the June 2017 opinion as it discusses how the appellant's condition, while not in an active state at the time of the examination, was a chronic condition that had caused long term residual damage to the appellant's sight.  Relying on a larger body of evidence, as well as a long term treating relationship, the physician was able to assess the chronic nature of the condition with occurrences of symptoms since service.  Therefore, the first element of service connection is met for this claim.

Turning to the question of whether there is a causal relationship between the appellant's current disability of CSR with residuals and his in-service incurrence of CSR, two opinions have been offered.  The opinion offered at the August 2014 VA examination found that the appellant's CSR was less likely than not related to his active service.  The rationale for the decision, though, failed to take into account the appellant's treatment for CSR since service.  Further, it merely states that stress may cause the condition.  It provides no explanation for the appellant's recurring symptoms during service and thereafter.  Therefore, the Board assigns this opinion little probative value.

The June 2017 opinion, however, noted that while the appellant did not have an active case of the condition at present, his left eye showed significant evidence of prior episodes of CSR.  The examiner also stated that the appellant's chronic symptoms of decreased visual acuity in the left eye compared to the right eye and of seeing crescent shaped visual disturbances in the left eye are highly correlated with typical vision changes reported after episodes of CSR.  The examiner concluded that it is more than 50 percent likely that the appellant's symptoms are due to his past episodes of CSR.  The Board assigns this opinion the greatest probative weight because it is consistent with the evidence of record and adequately considered the long term recurrence of the condition during and after service, describing it as a chronic case of CSR. 

In weighing the opinions, the Board finds that the most probative evidence establishes a causal connection between the appellant's active service and his current CSR.  The most probative evidence suggests a long term continuation of the condition, with symptoms recurring and subsiding since their initial appearance, and a permanent disability to the appellant's left eye as a result.  Therefore, the Board finds that a grant of service connection is warranted.  


ORDER

Entitlement to service connection for central serous retinopathy with residuals is granted.




____________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


